Citation Nr: 0018244	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  96-31 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from July 1951 to June 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the veteran's claim on 
appeal.  The veteran appealed that decision to the BVA and 
the case was remanded for additional development in March 
1998.  The case had been returned to the Board for appellate 
review.


FINDING OF FACT

The claim for entitlement to service connection for a back 
disorder is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his currently diagnosed 
osteoarthritis of the spine was incurred in service.  He 
maintains that he was involved in an accident in service and 
thrown from the back of a truck, injuring his back.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 
1131.  In addition, certain chronic diseases, such as 
arthritis, may be presumed to have been incurred in service, 
if they become manifest to a compensable degree within one 
year after separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the in-service injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the determination of a 
well-grounded claim based on the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has held that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such a condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of § 3.303(b) if the condition is observed during service or 
any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require competent medical 
evidence to relate the veteran's present disability to his or 
her post service symptoms.  See Savage, 10 Vet. App. at 497-
98.

Service medical records noted no complaints of or treatment 
for a back disorder.  In April 1955 the veteran was treated 
for an injury to his right wrist sustained when he fell from 
a truck.  There was no reference made to any injury to his 
back at the time.  The veteran's separation examination 
report noted that the veteran's spine was normal.

VA inpatient treatment records from January 1982 noted that 
the veteran had bilateral C5 cervical radiculopathies.  An 
August 1983 VA examination report noted that the veteran 
stated that his back hurt ever since he injured it in an 
automobile accident "a few years ago."  The examiner 
diagnosed chronic lumbar strain with degenerative changes 
with limitation in the range of motion and positive low-back 
signs in the lumbar spine, symptomatic.  

A July 1993 VA examination report noted that the veteran 
complained that his back ached.  The veteran reported that he 
fell from a truck in service, suffering a laceration to the 
scalp, but the report does not indicate that the veteran 
claimed to have injured his back falling from the truck.  The 
examiner diagnosed "osteoarthritis, generalized (spine and 
joints)" and "low back injury 1950 (in service)."  An x-
ray report noted dextroscoliosis of the lumbar spine, 
suggestion of minimal posterior subluxation of L5-S1, "most 
probably" diffuse osteopenia, small osteophytes of L2 to L5, 
and degenerative changes of facet joints of L4-5 and L5-S1.  

At his personal hearing in October 1996, the veteran 
specified that his claim was for a disorder of the lower 
back.  He testified that he injured his lower back in service 
in an automobile accident in Korea when he was thrown from 
the back of truck he was riding in.  He maintained that he 
was hospitalized on a foreign hospital ship for a week and 
subsequently placed on light duty.  He stated that upon 
separation he walked with a cane and that when he came home, 
"everybody knew" that he had back problems.  He said that 
he received treatment for his back from the Westside VA 
Medical Center (VAMC) in 1957 and "at least two to three 
times a year" from the Haas Clinic.  

While the veteran did testify that the physician who treated 
him after separation was deceased, the Board, in March 1998, 
remanded this case in order to attempt to obtain treatment 
records from the Westside VAMC and the Haas Clinic.  The 
claims folder indicates that several attempts were made to 
obtain these records and in December 1999, the Chief of VA 
Medical Administration Service in Chicago, Illinois, notified 
the RO that such records could not be obtained.  

Following a careful review of the evidence, the Board finds 
that the veteran has not met all of the requirements of a 
well-grounded claim.  The Board notes initially that there is 
no evidence in the veteran's service medical records of an 
in-service back disorder or injury.  While the service 
medical records indicate that the veteran sustained an injury 
to the wrist after falling from a truck, these records make 
no reference to a back injury.  Furthermore, while the 
veteran has been diagnosed with generalized osteoarthritis of 
the spine and joints, there is no competent evidence of a 
nexus between such osteoarthritis and service.  While the VA 
examiner noted that the veteran had a history of a back 
injury in service, he did not relate the veteran's 
osteoarthritis with that injury or with service generally.  
The Board would also observe that "[d]egenerative joint 
disease, or osteoarthritis, is defined as arthritis of middle 
age. . . ."  Giglio v. Derwinski, 2 Vet. App. 560, 561 
(1992).  

The only evidence presented by the veteran that tends to show 
a connection between a back disorder and service are his own 
statements.  However, as a layperson, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Given the foregoing, a plausible claim 
for service connection for a back disorder has not been 
presented.  See Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Consequently, such claim is not well grounded and must, 
therefore, be denied.  38 U.S.C.A. § 5107(a).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for back disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  
	



 

